


Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED:

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

LICENSE AGREEMENT

 

by and between

 

GLAXOSMITHKLINE, PLC and SMITHKLINE BEECHAM
CORPORATION (d/b/a GLAXOSMITHKLINE) (collectively, “GSK”)
and

 

ANDRX PHARMACEUTICALS, LLC. (“Andrx”)

 

February 9, 2007 (the “Execution Date”)

 

WHEREAS, Andrx and GSK are currently parties to that certain pending case in the
United States District Court for the Southern District of Florida, Miami
Division, captioned Andrx Pharmaceuticals, LLC. v GlaxoSmithKline, PLC and
SmithKline Beecham Corporation d/b/a GlaxoSmithKline (Case No:
05-23264-CIV-Graham/O’Sullivan), (the “District Court Case”) related to Andrx’s
U.S. Patent No. 6,905,708 (the “Patent”) and GSK’s 150mg Wellbutrin XL® product;
and

 

WHEREAS, pursuant to the certain Settlement Agreement between GSK and Andrx of
even date herewith (the “Settlement Agreement”), Andrx and GSK wish to stipulate
to the dismissal of the District Court Case with prejudice and settle all
matters related to the District Court Case; and

 

WHEREAS, as part of the consideration for entering into the Settlement
Agreement, Andrx is willing to grant GSK certain licenses under the Patent on
certain terms set forth in this Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, GSK is willing to take such licenses from Andrx, pursuant to the terms
set forth in this Agreement.

 

NOW THEREFORE, in consideration of the promises, representations, warranties,
covenants, agreements, licenses and releases contained herein and in the
Settlement Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:

 

1.             All of the terms and conditions set forth in this Agreement shall
be binding on the Parties. See Appendix A hereto for the definition of certain
defined terms used in this Agreement. Capitalized terms used herein, but not
otherwise defined herein, shall have the meaning given to them in the Settlement
Agreement.

 

2.             The Parties enter into this Agreement and the Settlement
Agreement in an effort to avoid the risks of, and uncertainty associated with,
further litigation and to limit associated fees, costs and expenses related to
or arising from the District Court Case.

 

3.             (a)           Wellbutrin XL Product License. As of the Execution
Date Andrx hereby grants to GSK: (i) an exclusive license, with the right to
grant sublicenses (including, but not limited to, the right to grant sublicenses
to GSK’s Affiliates and the GSK Suppliers), under the Patent to make, have made,
use, sell, have sold, offer for sale, and import the forms of Wellbutrin XL
Products currently sold or marketed in the United States by GSK (or its
Affiliates) as of the Execution Date; and (ii) a non-exclusive license, with the
right to grant sublicenses (including, but not limited to, the right to grant
sublicenses to GSK’s Affiliates and the GSK Suppliers), under the Patent to
make, have made, use, sell, have sold, offer for sale, and import forms of
Wellbutrin XL Products in the United States not yet sold or marketed in the
United States by GSK (or its Affiliates) as of the Execution Date. Andrx and GSK
hereby agree and acknowledge the foregoing license grants to GSK are retroactive
to the date the Patent was granted in the United States. GSK further agrees that
it may only grant sublicenses hereunder to the extent it remains liable for
payment of royalties on Net Sales of Wellbutrin XL Products by its sublicensees,
such payment to be made by GSK to Andrx when due irrespective of whether GSK
receives payment, if any, it is due from such sublicensee.

 

2

--------------------------------------------------------------------------------


 

(b)           Generic Equivalent Product License. As of the Execution Date,
Andrx hereby grants to GSK a non-exclusive license (without the right to
sublicense except that sublicenses are permitted as to GSK’s Affiliates, the GSK
Suppliers and, if applicable, GSK’s Third Party distributors of Generic
Equivalent Products and as permitted pursuant to Section 3(f)) under the Patent
to make, have made, use, sell, have sold, offer for sale and import any Generic
Equivalent Products in the United States. Except as is otherwise set forth in
Section 3(f), GSK further agrees that it may only grant sublicenses hereunder to
the extent it remains liable for payment of royalties on Net Sales of Generic
Equivalent Products by its sublicensees, such payment to be made by GSK to Andrx
when due irrespective of whether GSK receives payment, if any, it is due from
such sublicensee.

 

(c)           Generic Bupropion Product License. As of the Execution Date, Andrx
hereby grants to GSK a non-exclusive license (without the right to sublicense,
except that sublicenses are permitted, if applicable, to a GSK Affiliate, by a
Biovail Third Party Licensee to its Affiliates and the Biovail Third Party
Licensee’s Suppliers, and as permitted pursuant to Section 3(f)) under the
Patent to make, have made, use, sell, have sold, offer for sale and import a
Biovail Third Party Licensee Bupropion Product in the United States.

 

(d)           No Implied Rights. Nothing in this Agreement shall be deemed or
implied to be, and the Parties disclaim all implied rights to, the grant by any
of the Parties to the other Party of any right, title or interest in any
product, intellectual property rights, any formulation technology or know-how,
manufacturing technology or know-how, operating procedures, marketing materials
or strategies, intangibles, material or proprietary rights of the other in all
countries of the world, except as expressly set forth in this Agreement.

 

(e)           No Rights to Enforce. No party hereunder other than Andrx shall
have rights to enforce the Patent or to defend against a claim of invalidity or
unenforceability of the Patent or defend against a claim of non-infringement of
the Patent, even within the field under which it has exclusive rights (if
applicable).

 

(f)            Assignment to Biovail Assignee and Sublicense to Biovail Third
Party Licensees. GSK shall have the right, in GSK’s sole discretion and without
Andrx’s consent, to

 

3

--------------------------------------------------------------------------------


 

assign to Biovail Laboratories SRL (“Biovail”) (or an Affiliate of Biovail) (the
“Biovail Assignee”), whether on a permanent or on a temporary basis, all or a
part of the rights granted to GSK pursuant to Section 3(b) as to Generic
Equivalent Products and/or the rights granted to GSK pursuant to Section 3(c) as
to Biovail Third Party Licensee Bupropion Products (as applicable, the “Assigned
License Rights”).

 

(i)            Assignment to Biovail Assignee. Any such assignment to a Biovail
Assignee shall be documented in a written agreement wherein the Biovail Assignee
agrees to assume such Assigned License Rights pursuant to the applicable
provisions of this Agreement as if it were a party hereto in GSK’s place and to
abide by such applicable provisions and obligations of this agreement
(including, without limitation, Andrx’s right to seek recourse directly against
the Biovail Assignee under Section 3(f)(v), the applicable Royalty provisions
under Sections 4(b) and 4(d), termination provisions of Section 5(c),
indemnification provisions of 6(c), and confidentiality provisions of
Section 9). For clarity, the Biovail Assignee shall not have the right to
further assign such rights to a third party other than to its Affiliates, to GSK
(or its Affiliates), or pursuant to Section 7;

 

(ii)           Sublicense to Biovail Third Party Licensee. The Biovail Assignee
shall have the right, in the Biovail Assignee’s sole discretion without Andrx’s
and GSK’s consent, whether on a permanent or on a temporary basis, to sublicense
pursuant to a written sublicense agreement all or part of such Assigned License
Rights to a Third Party (a “Biovail Third Party Licensees”). In order to be
effective, any such sublicense to a Biovail Third Party Licensee shall be
documented in a written agreement either (a) wherein the Biovail Third Party
Licensee agrees to accept such sublicense of the Assigned License Rights
pursuant to the applicable provisions of this Agreement as if it were a party
hereto in GSK’s place and to abide by such applicable provisions and obligations
of this agreement (including, without limitation, Andrx’s right to seek recourse
directly against the Biovail Third Party Licensees under Section 3(f)(v), the
applicable Royalty provisions of Sections 4(c) and 4(d), termination provisions
of Section 5(c), indemnification provisions of 6(c), and confidentiality
provisions of Section 9) or (b) that is otherwise reasonably acceptable to both
the Biovail Third Party Licensee and to Andrx in order to accomplish the
foregoing intent. For clarity, the Biovail Third Party Sublicensees

 

4

--------------------------------------------------------------------------------


 

shall not have the right to further sublicense such rights, other than to its
Affiliates and to Biovail Third Party Licensee Suppliers;

 

(iii)          The Biovail Assignee may, without Andrx’s consent, at any time
re-assign the Assigned License Rights back to GSK and, upon GSK’s acceptance
thereof, GSK shall re-assume the rights and obligations hereunder as a licensee
of Andrx, provided the Biovail Assignee shall remain liable to Andrx for any
breach of the provisions of this Agreement that it, directly or indirectly,
caused while it was the assignee of the Assigned License Rights;

 

(iv)          Andrx shall receive a written notice of any such assignment to a
Biovail Assignee, any sublicense from a Biovail Assignee to a Biovail Third
Party Licensee, or any re-assignment to GSK (as may be applicable) within ten
(10) business days after the date of the effective date of such assignment,
re-assignment or sublicense; and

 

(v)           To the extent any rights are assigned to a Biovail Assignee or
sublicensed to a Biovail Third Party Sublicensee, as provided herein, Andrx
shall have the standing, right, and privity as a third-party beneficiary to
enforce such applicable provisions of this Agreement against such Biovail
Assignee or Biovail Third Party Licensee as if it were a party hereto.
Notwithstanding anything to the contrary: (A) (1) GSK (and its Affiliates) shall
have no obligations or liability to Andrx (or it Affiliates) or any Biovail
Assignee with respect to the performance or nonperformance by a Biovail Assignee
or a Biovail Third Party Licensee (as the case may be) of the applicable
provisions of this Agreement (including, without limitation, the payment of any
Royalties due to Andrx from a Biovail Assignee or a Biovail Third Party Licensee
(as the case may be)), nor (2) shall any Biovail Assignee shall have any
obligations or liability to Andrx (or it Affiliates) with respect to the
performance or nonperformance by a Biovail Third Party Licensee of the
applicable provisions of this Agreement (including, without limitation, the
payment of any Royalties due to Andrx from a Biovail Third Party Licensee), nor
(3) shall any Biovail Third Party Licensee have any obligations or liability to
Andrx (or it Affiliates) with respect to the performance or nonperformance by
GSK or a Biovail Assignee or any other Biovail Third Party Licensee (as the case
may be) of the applicable provisions of this Agreement (including, without
limitation, the payment of any Royalties due to Andrx from such

 

5

--------------------------------------------------------------------------------


 

parties (as the case may be)); and (B) (1) any breach of the applicable
provisions of this Agreement by a Biovail Assignee or a Biovail Third Party
Licensee (as the case may be) shall not be deemed to be a breach of this
Agreement by GSK and any resulting termination of the rights of such Biovail
Assignee or a Biovail Third Party Licensee (as the case may be) under this
Agreement shall have no effect whatsoever on the licenses and covenant
not-to-sue that GSK has obtained from Andrx under this Agreement, and (2) any
breach of the applicable provisions of this Agreement by a Biovail Third Party
Licensee shall not be deemed to be a breach of this Agreement by a Biovail
Assignee and any resulting termination of the rights of such Biovail Third Party
Licensee under this Agreement shall have no effect whatsoever on the licenses
and covenant not-to-sue that a Biovail Assignee have obtained from Andrx under
this Agreement, and (3) any breach of the applicable provisions of this
Agreement by GSK or a Biovail Assignee or a Biovail Third Party Licensee shall
not be deemed to be a breach of this Agreement by another Biovail Third Party
Licensee and any resulting termination of the rights of any such other parties
under this Agreement shall have no effect whatsoever on the licenses and
covenant not-to-sue that such Biovail Third Party Licensee have obtained from
Andrx under this Agreement, provided that (x) each such Biovail Third Party
Licensee seeking to maintain such rights following such termination does not
materially breach its obligations to Andrx under such sublicense, and (y) Andrx
shall have no obligations to such Biovail Third Party Licensee arising out of
such sublicense over and above the obligations expressly set forth in this
Agreement that flow to such Biovail Third Party Licensee as a result of such
sublicense.

 

4.             (a)           Wellbutrin XL Product Royalty. As consideration for
the license rights under the Patent granted to GSK by Andrx in Paragraph 3(a),
GSK (or its Affiliate) shall remit to Andrx (or its Affiliate) the following:

 

(i)            within five (5) business days following the Execution Date, the
non-refundable, non-creditable license fee equal to Thirty-Five Million U.S.
Dollars ($35,000,000.00); and

 

6

--------------------------------------------------------------------------------


 

(ii)           a royalty equal to {***}† of GSK’s Net Sales of Wellbutrin XL
Products in the United States (the “Wellbutrin XL Product Royalty”) which occur
on or after February 1, 2007. The Wellbutrin XL Product Royalty shall
automatically terminate on the date the last claim covering Wellbutrin XL
Products in the Patent expires, or is held to be invalid or otherwise
unenforceable or is found not to cover Wellbutrin XL Products for whatever
reason, by a court or other legal or administrative tribunal from which no
appeal is or can be taken (other than a petition for a writ of certiorari to the
Supreme Court). For the avoidance of doubt, an arbitration panel shall not be
considered a legal or administrative tribunal.

 

(b)           Generic Equivalent Product Royally. As consideration for the
license rights under the Patent granted to GSK by Andrx in Paragraph 3(b), GSK
(or its Affiliate) shall remit to Andrx (or its Affiliate) a royalty equal to
{***}† of GSK’s Net Sales of Generic Equivalent Products in the United States
(the “Generic Equivalent Product Royalty”). The Generic Equivalent Product
Royalty shall automatically become effective as of the Execution Date, and shall
automatically terminate on the date the last claim covering Generic Equivalent
Products in the Patent expires or is held to be invalid or otherwise
unenforceable or is found not to cover Generic Equivalent Products for whatever
reason by a court or other legal or administrative tribunal from which no appeal
is or can be taken (other than a petition for a writ of certiorari to the
Supreme Court). For the avoidance of doubt, an arbitration panel shall not be
considered a legal or administrative tribunal. To the extent GSK assigns its
rights to the Biovail Assignees (or any sublicense to a Biovail Third Party
Sublicensee) pursuant to Section 3(f), the Biovail Assignees (or such Biovail
Third Party Sublicensee) shall be responsible for paying such royalty directly
to Andrx based on the Net Sales of the Biovail Assignees (or such Biovail Third
Party Sublicensee), and GSK shall have no liability in connection therewith.

 

(c)           Biovail Third Party Licensee Bupropion Product Royalty. As
consideration for the license rights under the Patent granted by Andrx in
Paragraph 3(c), the Biovail Third Party Licensee shall remit to Andrx (or its
Affiliate) a royalty equal to {***}† of Net Sales of Biovail Third Party
Licensee Bupropion Product in the United States (the “Biovail

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

7

--------------------------------------------------------------------------------


 

Third Party Licensee Bupropion Product Royalty”). The Biovail Third Party
Licensee Bupropion Product Royalty shall automatically become effective as of
the effective date of the sublicense to the Assigned License Rights hereunder to
the Biovail Third Party Licensee, shall be solely owed and payable by the
Biovail Third Party Licensee (and not GSK), and shall automatically terminate on
the date the last claim covering Biovail Third Party Licensee Bupropion Products
in the Patent expires or is held to be invalid or otherwise unenforceable or is
found not to cover Biovail Third Party Licensee Bupropion Products for whatever
reason by a court or other legal or administrative tribunal from which no appeal
is or can be taken (other than a petition for a writ of certiorari to the
Supreme Court). For the avoidance of doubt, an arbitration panel shall not be
considered a legal or administrative tribunal.

 

(d)           General Payment Provisions.

 

(i)            Any payment due Andrx (or its Affiliate) from GSK (or its
Affiliate) that is past due under this Agreement shall bear interest at a rate
equal to the lesser of (i) {***}†, or (ii) the maximum rate permitted by
applicable law, calculated based on the number of days that the payment is
delinquent. GSK (or its Affiliate) shall make all payments to Andrx (or its
Affiliate) in United States dollars by electronic transfer to an account
designated by Andrx, or by such other means as may be agreed in advance by both
Parties.

 

(ii)           Andrx (or its Affiliates) shall be responsible for and shall pay
all taxes payable on any Royalties or other payments made by GSK (or its
Affiliate) to Andrx (or its Affiliate) hereunder. GSK (or its Affiliate) shall
have the right to withhold taxes in the event that the United States Internal
Revenue Service or another revenue authority of a State or Territory of the
United States requires the withholding of taxes on amounts paid hereunder to
Andrx (or its Affiliate), provided that GSK shall pay over any amounts so
withheld to such authority promptly when due. Any tax paid or required to be
withheld by GSK (or its Affiliate) on account of Royalty or other payments
payable to Andrx (or its Affiliate) under this Agreement shall be deducted from
the amount of the Royalties or other payments due Andrx (or its Affiliate). GSK

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

8

--------------------------------------------------------------------------------


 

(or its Affiliate) shall secure and promptly send to Andrx (or its Affiliate)
proof of such taxes withheld and paid by GSK (or its Affiliate) for the benefit
of Andrx (or its Affiliate). Each Party agrees to cooperate with the other Party
in claiming exemptions from such deductions or withholdings under any agreement
or treaty from time to time in effect.

 

(iii)          GSK shall keep reasonable written records and shall cause its
Affiliates and sublicensees, as applicable, to keep reasonable written records,
of all Net Sales of Wellbutrin XL Products and Generic Equivalent Products to
the extent commercially reasonably possible. All such applicable records shall
be maintained by GSK, and GSK, shall cause its Affiliates and sublicensees, as
applicable, to maintain, for the period required by applicable law or a period
of five (5) years from the date of the record’s creation, whichever is longer.

 

(iv)          Within thirty (30) days after the end of each Calendar Quarter in
which a sale of Wellbutrin XL Products or Generic Equivalent Products has been
made in the United States, GSK shall submit to Andrx a written report (the
“Royalty Report”) containing the following information regarding such preceding
Calendar Quarter: an itemized accounting and calculation of the total Net Sales
of Wellbutrin XL Products or Generic Equivalent Products sold during such
preceding Calendar Quarter in the United States pursuant to this Agreement and
the amount of any Royalty due Andrx on such Net Sales, such report to include
information in sufficient detail as is reasonably necessary for Andrx to confirm
the accuracy of the amount of the Royalty due Andrx, if any, during such
preceding Calendar Quarter. Concurrent with the submission of a Royalty Report
to Andrx, GSK (or its Affiliate) shall remit payment to Andrx (or its Affiliate)
of all Royalties due to Andrx for such preceding Calendar Quarter in the United
States. The content of all Royalty Reports shall be GSK confidential
information.

 

(v)           Upon the written request of Andrx (but not more frequently than
once per calendar year), Andrx shall have the right, within sixty (60) days
after receipt of written confirmation that the Auditor is satisfactory to GSK
(as set forth below), during the term of this Agreement and for six months
(6) months thereafter, to have an independent certified public accountant,
satisfactory to GSK in GSK’s reasonable discretion, (the “Auditor”) inspect
GSK’s records and the records of GSK’s Affiliates and sublicensees, as
applicable, with respect to the

 

9

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement for the preceding year (or, if Andrx
did not exercise its audit rights the prior year, for the preceding two years)
during the term (but not more than one time for any period) for the sole purpose
of determining the accuracy of the Royalty payments made to Andrx (or its
Affiliate) under this Agreement. GSK shall permit, and shall cause its
Affiliates and sublicensees, as applicable, to permit, the Auditor to have
reasonable confidential access, during normal business hours and upon having
given reasonable prior notice, to such records of GSK and its Affiliates and
sublicensees as may be necessary to verify GSK’s compliance with the Royalty
payments due hereunder for the preceding year. The Auditor shall reach its
conclusion as quickly as possible but in no event more than a period of thirty
(30) days following the inspection, and notify the Parties only of its
conclusions as to whether GSK is in compliance with its Royalty obligations and
the amount of any underpayment or overpayment, and such report and the
conclusions contained therein shall be final and binding on the Parties and
shall be GSK Confidential Information. Under no circumstances shall the Auditor
report to Andrx the wholesale prices at which GSK sold the Wellbutrin XL
Products and Generic Equivalent Products. In the event the Auditor concludes
that there was an underpayment of the Royalties to Andrx, the underpayment shall
be paid by GSK within thirty (30) days after the date GSK receives such
Auditor’s written report. In the event the Auditor concludes that there was an
overpayment of the Royalties to Andrx, the overpayment shall be credited toward
future Royalty payments to be paid by GSK to Andrx under this Agreement;
provided, however, that in the event no further Royalty payments shall become
due under this Agreement, said overpayment shall be paid by Andrx to GSK within
thirty (30) days after the date Andrx receives such Auditor’s written report. If
the underpayment of the Royalties is greater than five percent (5%) of the
Royalties determined by the Auditor to be payable to Andrx, the reasonable fees
and expenses charged by the Auditor shall be paid by GSK, otherwise Andrx shall
pay the reasonable fees and expenses charged by such Auditor. The Auditor shall
report to Andrx only its conclusions as to whether GSK is in compliance with the
Royalty obligations and the amount of any underpayment or overpayment. The
Auditor inspecting records of GSK shall execute a written confidentiality
agreement reasonably satisfactory to GSK.

 

5.             (a)           This Agreement shall become effective as of the
Execution Date and the term hereof shall (unless terminated earlier pursuant to
Section 5(c)) expire on the date the last of

 

10

--------------------------------------------------------------------------------


 

the Royalty obligations hereunder terminates. The following provisions of this
Agreement shall survive the termination or expiration of this Agreement:

 

(i)            Section 4(a)(i);

 

(ii)           Sections 4(d)(i)-(iv) (to the extent sales were made during the
term), and Section 4(d)(v) (for the six month period set forth therein);

 

(iii)          Section 6(c) (except if this Agreement is terminated by Andrx for
OSK’s material breach pursuant to Section 5(c));

 

(iv)          Section 9 (for the applicable period set forth therein); and

 

(v)           Section 15.

 

Any assigned rights or sublicenses pursuant to Section 3(f) also shall survive
termination of this Agreement until such assigned rights or sublicenses are
terminated or expire as between Andrx and the Biovail Assignees and/or the
Biovail Third Party Licensee, as may be applicable. Similarly, this Agreement
shall survive and shall not be affected by any termination of any such assigned
rights or sublicenses.

 

(b)           All license rights and licenses granted under or pursuant to this
Agreement by Andrx to GSK are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(52) of the U.S. Bankruptcy
Code. Andrx agrees that GSK as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under
Section 365(n) of the U.S. Bankruptcy Code.

 

(c)           This Agreement may be terminated by Andrx: if (i) GSK is in breach
of any material provision of this Agreement that is not cured within thirty (30)
days after notice by Andrx to GSK of such breach, provided the notice of
termination is given within six (6) months of the discovery by Andrx of the
breach and prior to correction of the breach; or (ii) immediately if GSK, or an
Affiliate of GSK, or a GSK sublicensee under the rights in this Agreement,
voluntarily challenges the validity or enforceability of any claim of the Patent
other than in

 

11

--------------------------------------------------------------------------------


 

connection with a claim brought by Andrx or asserts that the manufacture, use,
sale, offer for sale, or importation of a Wellbutrin XL Product or Generic
Equivalent Product in the United States does not infringe any claim of the
Patent. In the event a Biovail Assignee or a Biovail Third Party Licensee (as
applicable) voluntarily challenges the validity or enforceability of any claim
of the Patent other than in connection with a claim brought by Andrx or asserts
that the manufacture, use, sale, offer for sale, or importation of a Generic
Equivalent Product or Biovail Third Party Licensee Bupropion Product (as
applicable) in the United States does not infringe any claim of the Patent,
Andrx shall have the right to immediately terminate such Biovail Assignee’s or
Biovail Third Party Licensee’s (as applicable) rights to the Assigned License
Rights and such Assigned License Right shall automatically revert to GSK. This
Agreement may be terminated by GSK if Andrx is in breach of any material
provision of this Agreement that is not cured within thirty (30) days after
notice by GSK to Andrx of such breach, provided the notice of termination is
given within six (6) months of the discovery by GSK of the breach and prior to
correction of the breach.

 

6.             (a)           Each Party represents and warrants to the other
that (i) it has the requisite corporate authority to enter into this Agreement,
(ii) this Agreement does not and will not conflict with any other agreements to
which it or any of its Affiliates is or may be a party or that would impede the
diligent and complete fulfillment of its obligations hereunder, (iii) except as
expressly set forth in the Settlement Agreement, to the extent that any approval
or authorization is necessary for its valid and lawful execution, delivery and
performance of this Agreement, such approval or authorization has been obtained,
and (iv) this Agreement is a binding obligation of it and its Affiliates,
enforceable in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting creditors’ rights generally, and to general equitable
principles. This Agreement may be amended or supplemented at any time by mutual
agreement of the Parties, provided that any such amendment or supplement must be
in a writing explicitly referring hereto, signed by both Parties hereto, and
approved by all necessary corporate action.

 

(b)           Andrx warrants and represents that it owns the entire right, title
and interest in the Patent, or otherwise has the right to grant the license
rights outlined in Section 3.

 

12

--------------------------------------------------------------------------------

 

(c)           Andrx (and on behalf of Andrx’s Affiliates, licensees, successors
and assigns) hereby grants GSK (and its Affiliates, assigns, suppliers,
distributors, and sublicensees) a covenant not-to-sue and freedom from suit, and
Andrx (and its Affiliates) shall not support or encourage any Third Party in
suing GSK (and its Affiliates, assigns, suppliers, distributors, sublicensees),
(i) that any patents (or patents resulting from patent applications) owned or
controlled by Andrx (or its Affiliates) throughout the world, now or in the
future, is infringed by any non-generic prescription once-daily product
containing bupropion hydrochloride (including the sale, offer for sale,
manufacture, use or importation thereof), but only as to such products sold or
marketed as of the Execution Date, (ii) that the Patent is infringed by any
non-generic prescription once-daily product containing bupropion hydrochloride
(including the sale, offer for sale, manufacture, use or importation thereof),
(iii) effective as of or after the Execution Date, that any patents (or patents
resulting from patent applications) owned or controlled by Andrx (or its
Affiliates) throughout the world, now or in the future, is infringed by any
generic prescription once-daily product containing bupropion hydrochloride
(including the sale, offer for sale, manufacture, use or importation thereof),
but only as to such products that are generic equivalents of products sold or
marketed as of the Execution Date (including, without limitation, Generic
Equivalent Products), and (iv) effective as of or after the Execution Date, that
the Patent is infringed by any generic prescription once-daily product
containing bupropion hydrochloride, including, without limitation, Biovail Third
Party Licensee Bupropion Products, (including the sale, offer for sale,
manufacture, use or importation thereof). Andrx (and its Affiliates) shall not
threaten nor bring any claims under any such patents in contravention of the
foregoing. Andrx shall impose the foregoing covenant not-to-sue on any Third
Party to which Andrx or any of its Affiliates may assign, license, sublicense or
otherwise transfer any rights to such patents.

 

(d)           Limitation of Warranty. EXCEPT AS EXPRESSLY STATED IN THIS
SECTION NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, AND EACH PARTY
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT, WITH
RESPECT TO ANY PRODUCT, MATERIALS, INFORMATION, SERVICES OR LICENSES PROVIDED TO
THE OTHER

 

13

--------------------------------------------------------------------------------


 

PARTY PURSUANT TO THIS AGREEMENT. WITHOUT LIMITATION TO THE FOREGOING, NOTHING
IN THIS AGREEMENT IS OR SHALL BE CONSTRUED AS:

 

(i)            a warranty or representation by Andrx as to the validity,
enforceability or scope of any claim of the Patent;

 

(ii)           a warranty or representation by Andrx that anything made used or
sold, or otherwise disposed of under any license or other right granted in this
Agreement is or will be free from infringement of any rights or other
intellectual property right of any Third Party;

 

(iii)          an obligation to bring or prosecute actions or suits against
Third Parties for infringement of the Patent; or

 

(iv)          granting by implication, estoppel, or otherwise any licenses or
rights under patents or other rights of Andrx or Third Parties, regardless of
whether such patents or other rights are dominant or subordinate to the Patent,
except as expressly set forth herein (including, but not limited to, Sections 3
and 6(c) hereof).

 

(e)           GSK, on behalf of itself, its Affiliates and sublicensees, agrees
to defend, indemnify, protect, and hold harmless Andrx and Andrx’s customers,
Affiliates, employees, agents, servants, and representatives (each an “Andrx
Party”) from and against any and all claims, damages, losses, liabilities, and
expenses, including reasonable attorney’s fees and costs, of whatever nature, to
the extent that such result from or arise in connection with a claim, suit or
other proceeding made or brought by a Third Party against Andrx or an Andrx
Party based on, resulting from, or arising in connection with arising out of or
relating to: (i) any product liability claim resulting from GSK’s (or its
Affiliate’s or its sublicensees’) sale of Wellbutrin XL Products or Generic
Equivalent Products sold by or on behalf of GSK in the United States, or
(ii) any claim that GSK’s Wellbutrin XL Products or Generic Equivalent Products
sold by or on behalf of GSK infringes intellectual property rights owned or
controlled by such Third Party in the United States. The foregoing right of
indemnity is premised upon Andrx not breaching any representation, warranty,
covenant or other obligation of Andrx contained in this Agreement or

 

14

--------------------------------------------------------------------------------


 

the Settlement Agreement that form the basis or proximate cause of the indemnity
claim or otherwise materially affect GSK’s potential defense or liability
relating thereto, and providing GSK any reasonable, sufficient and timely notice
available of such Third Party claim such that GSK’s ability to defend such claim
is not prejudiced. GSK shall have the right to assume and control the defense of
any claim for indemnification under this Section and Andrx shall cooperate in
connection therewith. GSK shall maintain adequate insurance (or self-insurance)
to cover such potential claims against Andrx and in accordance with industry
standards.

 

7.             Except as expressly set forth herein (including, without
limitation, Section 3(f), this Agreement and the rights herein shall not be
assigned or otherwise transferred without the written consent of both Parties,
such written consent not to be unreasonably withheld or delayed; provided,
however, that the prior written consent of the other Party shall not be required
for a Party to assign any of its rights (including the licenses and covenant
not-to-sue granted hereunder), or delegate or subcontract the performance of any
of its obligations hereunder to an Affiliate or pursuant to a sale of all or
substantially all of the assets of the portion of the Party’s business to which
this Agreement relates, merger, consolidation, reorganization or other similar
transaction. Each Party represents and warrants that it has not sold or conveyed
or otherwise transferred or granted any right, claim, demand or cause of action
related to the District Court Case that it has or had against the other Party.
Each Party hereto agrees to execute, acknowledge and deliver such further
instruments and do all such further acts as may be necessary or appropriate to
carry out the purposes and intent of this Agreement.

 

8.             This Agreement is the product of negotiation and preparation by
the Parties and their respective attorneys, and the Parties, therefore,
expressly acknowledge and agree that this Agreement shall be deemed jointly
prepared and drafted by all of the Parties and their attorneys, and shall be
construed accordingly. The Parties further represent and warrant that each was
represented by competent outside counsel in the course of negotiating and
preparing this Agreement. Mistakes of fact or law shall not constitute grounds
for modification, avoidance or rescission of this Agreement.

 

15

--------------------------------------------------------------------------------


 

9.             The confidentiality provisions of Paragraph 11 of the Settlement
Agreement shall govern this Agreement.

 

10.          GSK and Andrx shall each bear their own costs and legal fees
associated with the negotiation and preparation of this Agreement.

 

11.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (without regard to its choice of law
principles). Nothing in this Agreement shall prevent the Parties from asserting
or pursuing any claim to enforce the terms of this Agreement. All Parties
consent to the exclusive personal jurisdiction and venue in The United States
District Court For The Southern District of New York, (or, should there be no
subject matter jurisdiction, then another Federal court of competent
jurisdiction in New York), which shall be deemed the appropriate forum to hear
the dispute for purposes of enforcing this Agreement.

 

12.          This Agreement may be signed by the Parties in separate
counterparts, each of which when so executed shall be deemed an original, and
all of which when taken together shall constitute the original Agreement. The
Parties agree to accept facsimile copies of the executed Agreement from one
another as an original of same.

 

13.          None of the provisions of this Agreement shall be for the benefit
of or enforceable by any Third Party.

 

14.          The waiver by either Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of the other Party to exercise or avail itself
of any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.

 

15.          Publicity. Any announcements or publicity regarding the existence
of this Agreement or any terms or subject matter of this Agreement by either
Andrx and/or GSK will be agreed to by Andrx and GSK in writing in advance of any
such announcement or publicity. The Party preparing any such announcement,
publicity or press release will provide the other Party

 

16

--------------------------------------------------------------------------------


 

with a draft thereof reasonably in advance of disclosure so as to permit the
other Party to review and comment on such announcement, publicity or press
release, unless Applicable Law otherwise requires immediate public disclosure.
The foregoing notwithstanding, the Parties will agree on a press release to
announce the execution of this Agreement, together with a corresponding
question/answer outline for use in responding to inquiries about this Agreement.
Thereafter, Andrx and GSK may each disclose to Third Parties the information
contained in such press release and question/answer outline without the need for
further approval by the other Party. Each of the Parties may, if required by
applicable law or governmental regulation, disclose the existence and such terms
as are required of this Agreement pursuant to the provisions of Paragraph 11 of
the Settlement Agreement. Each Party agrees that it will co-operate fully with
the other with respect to all disclosures regarding this Agreement to the
Securities Exchange Commission and any other governmental or regulatory
agencies, including requests for confidential treatment of proprietary
information of either Party included in any such disclosure.

 

16.          Further Documents. Each Party hereto agrees to execute such further
documents or agreements, and do all such other commercially reasonable acts, as
may be reasonably necessary or desirable to effect the purpose of this Agreement
and carry out its provisions.

 

17.          Severability. If any provision of this Agreement is or becomes
invalid or is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, such provision shall be considered severed from this Agreement,
and it is the intention of the Parties that the remainder of the Agreement will
not be affected. The Parties shall make a good faith effort to replace any such
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

 

18.          Captions/Headings. The article and section captions or headings in
this Agreement have been inserted as a matter of convenience and are not part of
this Agreement.

 

19.          Independent Relationship. Nothing herein contained shall be deemed
to create an employment, agency, joint venture or partnership relationship
between the Parties hereto or any of their agents or employees, or any other
legal arrangement that would impose liability upon one Party for the act or
failure to act of the other Party. Neither Party shall have any power to

 

17

--------------------------------------------------------------------------------


 

enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other or to bind the other Party in any respect
whatsoever. All activities undertaken by and hereunder shall be those of an
independent contractor.

 

20.          Entire Agreement. This Agreement, together with the Settlement
Agreement, contains the entire agreement between the Parties related to the
subject matter hereof, and this Agreement cannot be amended, varied or abridged
in any manner except by amendment in writing duly signed by the Parties. This
Agreement supersedes and replaces any existing agreement, arrangements or
discussions between the Parties relating to the subject matter hereof, whether
oral or written.

 

21.          Notices required or permitted under this Agreement shall be in
writing and sent by prepaid registered or certified air mail or by overnight
express mail (e.g., FedEx), or by telefacsimile confirmed by prepaid registered
or certified air mail letter or by overnight express mail (e.g., FedEx) (failure
of such confirmation shall not affect the validity of such notice by
telefacsimile to the extent the receipt of such notice is confirmed by the act
of the receiving Party (e.g., a telefacsimile of the receiving Party submitting
its receipt of such notice)), and shall be deemed to have been properly served
to the addressee upon receipt of such written communication, to the following
addresses of the Parties:

 

If to Andrx:

 

Andrx Pharmaceuticals LLC
c/o Watson Pharmaceuticals, Inc.
Attention: Legal Department
311 Bonnie Circle
Corona, CA 92880
Facsimile: (951) 493-5821

 

If to GSK:

 

SmithKline Beecham Corporation (d/b/a GlaxoSmithKline)
One Franklin Plaza (Mail Code FP 2230)
P.O. Box 7929
Philadelphia, Pennsylvania 19101, USA

Attention:              President, U.S. Pharmaceuticals

Fax:                        +1-215-751-3729

 

18

--------------------------------------------------------------------------------


 

and:

 

SmithKline Beecham Corporation (d/b/a GlaxoSmithKline)

One Franklin Plaza (Mail Code FP 2230)

P.O. Box 7929

Philadelphia, Pennsylvania 19101, USA

Attention:              Corporate Law — U.S.

Vice President and Associate General Counsel,

Worldwide Business Development Transactions Team

 

Facsimile:              (215) 751-3935

 

[Signatures Appear on the Following Page]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Execution Date.

 

SMITHKLINE BEECHAM CORPORATION

 

 

 

By:

/s/ Donald F. Parman

 

 

Name:

Donald F. Parman

 

 

Title:

Vice President & Secretary

 

 

GLAXOSMITHKLINE, PLC

 

 

 

By:

/s/ Simon Bicknell

 

 

Name:

Simon Bicknell

 

 

Title:

Company Secretary

 

 

ANDRX PHARMACEUTICALS, LLC.

 

 

 

By:

/s/ Allen Chao

 

 

Name:

Allen Chao

 

 

Title:

Chairman, Chief Executive Officer & President

 

 

--------------------------------------------------------------------------------


 

APPENDIX A
Certain Definitions

 

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

 

“A Rated” shall mean the product in question has been assigned an “A” rating
signifying that the FDA has classified the product as “therapeutically
equivalent” to the particular product in question, applying the definition of
“therapeutically equivalent” set forth in the preface to the current edition of
the then current FDA publication “Approved Drug Products With Therapeutic
Equivalence Evaluations” (the “Orange Book”).

 

“Affiliate” shall mean any Person which controls, is controlled by, or is under
common control with the applicable Person. For purposes of this definition,
“control” shall mean: (a) in the case of corporate entities, direct or indirect
ownership of greater than fifty percent (50%) of the stock or shares entitled to
vote for the election of directors, or otherwise having the power to control or
direct the affairs of such Person; and (b) in the case of non-corporate
entities, direct or indirect ownership of greater than 50% of the equity
interest or the power to direct the management and policies of such noncorporate
entities.

 

“Agreement” shall mean this License Agreement.

 

“Biovail Third Party Licensee Bupropion Product” shall mean (1) any prescription
once-daily bupropion hydrochloride product in the 150mg strength for human use
that has received Final Approval from the FDA pursuant to an ANDA and is A Rated
to the applicable 150mg strength of GSK’s Wellbutrin XL® (bupropion
hydrochloride) product approved under GSK’s NDA No. 02-1515 and that is
distributed by the Biovail Third Party Licensee in the United States; or (2) any
unbranded prescription once-daily product containing bupropion hydrochloride in
the 150mg strength for human use that is supplied to, and distributed by,
Biovail Third Party Licensee under a GSK owned or controlled NDA for sale in the
United States by the Biovail Third Party Licensee as a generic equivalent to the
150mg strength of GSK’s Wellbutrin XL® (bupropion hydrochloride) product
approved under GSK’s NDA No. 02-1515.

 

--------------------------------------------------------------------------------


 

“Biovail Third Party Licensee’s Suppliers” shall mean, collectively any Third
Party that manufactures for, or supplies to, the Biovail Third Party Licensee
the Biovail Third Party Licensee Bupropion Product.

 

“Calendar Quarter” shall mean each of the three (3) month periods during a
calendar year starting on each of the first of January, April, July and October.

 

“FDA” shall mean the U.S. Food and Drug Administration, or any successor agency
thereto.

 

“Final Approval” shall mean final approval (not including any tentative
approval) required from the FDA to enable the marketing and sale of a
pharmaceutical product in the United States.

 

“Generic Equivalent Product” shall mean any unbranded prescription 150mg
once-daily product containing bupropion hydrochloride for human use that is
supplied or manufactured by or for GSK or its Affiliates under a GSK owned or
controlled NDA for sale in the United States by or on behalf of GSK (or a
Biovail Assignee, if applicable) as a generic equivalent to the 150mg strength
of GSK’s Wellbutrin XL® Product. For the avoidance of doubt, Generic Equivalent
shall not include (i) any product marketed and sold under GSK’s Wellbutrin XL®
trademark (or any other trademark owned or controlled by GSK), or (ii) any
Biovail Third Party Licensee Bupropion Product.

 

“GSK Suppliers” shall mean, collectively any Third Party that manufactures for,
or supplies to, GSK (or its Affiliates) the Wellbutrin XL Product, or the
Generic Equivalent Product (as applicable) for sale by GSK (or its Affiliates).

 

“NDA” shall mean a New Drug Application (or supplement thereto) as defined in
the U.S. Federal Food, Drug, and Cosmetic Act and all applicable regulations
promulgated thereunder.

 

“Net Sales” shall mean the aggregate gross sales amount invoiced by GSK (or its
Affiliates) and its or their sublicensees for Wellbutrin XL Products, Biovail
Third Party Licensee

 

2

--------------------------------------------------------------------------------


 

Bupropion Product or Generic Equivalent Products (as may be applicable,
“Product”) to wholesalers and customers (for purposes of this definition,
collectively, “customer”) in the United States less the following deductions:

 

(a)           transportation charges, including insurance, for transporting
Product;

 

(b)           sales and excise taxes and duties paid or allowed by the GSK and
any other governmental charges imposed upon production, importation, use or sale
of Product;

 

(c)           trade, quantity and cash discounts allowed on Product;

 

(d)           allowances or credits to customers on account of rejection or
return of Product or on account of retroactive price reductions affecting
Product; and

 

(e)           Product rebates, including those granted to Medicaid, and Product
charge backs including those granted to managed care entities and pharmaceutical
benefit management service entities;

 

all of the above without duplication and determined in accordance with GSK’s,
its Affiliates’ and their permitted sublicensees’ books and records, which books
and records will be maintain in accordance with GAAP. GSK, its Affiliates and
their permitted sublicensees will not deduct any marketing, promotional,
advertising or distribution expenses of any kind to determine Net Sales. Any
sales between GSK, its Affiliates and its or their sublicensees shall be
excluded from the computation of Net Sales and no amounts shall be payable on
such sales.

 

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, joint stock company, joint venture,
limited liability company, trust or government, or any agency or political
subdivision of any government, or any other entity.

 

“Prime Rate” shall mean the rate of interest that Citibank N.A. lists as its
prime lending rate on the last day of the applicable Calendar Quarter, or if
such rate is not available, the prime

 

3

--------------------------------------------------------------------------------


 

lending rate listed in the New York City, USA version of The Wall Street Journal
on the last day of the applicable Calendar Quarter.

 

“Royalty” shall mean individually or collectively, as applicable, the Wellbutrin
XL Product Royalty, the Biovail Third Party Licensee Bupropion Product Royalty
and the Generic Equivalent Product Royalty.

 

“Third Party” shall mean any Person other than Andrx or GSK, or an Affiliate of
any of them.

 

“United States” shall mean the United States of America (including the
Commonwealth of Puerto Rico) its possessions and territories, and U.S. military
or U.S. government installations that are under the purview of the FDA.

 

“Wellbutrin XL Product” shall mean any prescription 150 mg once-daily product
containing bupropion hydrochloride for human use that is supplied or
manufactured by or for GSK (or its Affiliates) for sale by GSK (or its
Affiliates) in the United States under the Wellbutrin XL® trademark or any other
trademark owned or controlled by GSK (or its Affiliates). For the avoidance of
doubt, “Wellbutrin XL Product” does not include Generic Equivalent Products or
Biovail Third Party Licensee Bupropion Products.

 

Andrx and GSK are sometimes collectively referred to in this Agreement as the
“Parties” and separately as a “Party.”

 

The word “including” or any variation thereof means “including without
limitation” or any variation thereof and shall not be construed to limit any
general statement which it follows to the specific or similar items or matters
immediately following it.

 

4

--------------------------------------------------------------------------------
